DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Bloms – US 20100115920. 

With respect to claim 1 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) discloses: a controller configured to: 
receive a first signal from a first sensor positioned within a flow passage defined by a duct, the first signal being indicative of a characteristic of a fluid flowing proximate the first sensor; 
receive a second signal from a second sensor positioned within the flow passage, the second signal indicative of a characteristic of the fluid flowing proximate the second sensor, the first sensor physically overlapping the second sensor in part along a circumferential direction and not physically overlapping the second sensor in part along the circumferential direction; 
determine a component status of one or more operational components disposed within the flow passage based at least in part on the first signal and the second signal; and generate a control action based at least in part on the component status of the one or more operational components.
It does not explicitly disclose a controller, comprising: one or more memory devices; and one or more processors.
Bloms discloses a single or multiple microprocessors for monitoring, determining, recording, and/or controlling an operation of exhaust component 26 ([0015, 0033]).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Bloms to include a controller, comprising: one or more memory devices; and one or more processors, for monitoring, determining, recording, and/or controlling an operation of exhaust component ([0015, 0033]).

With respect to claim 20 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) discloses: a controller configured to: receive a first signal from a first sensor positioned within a flow passage defined by a duct, the first signal being indicative of a characteristic of a fluid flowing proximate the first sensor, the duct defining a circumferential direction, an axial direction, and a radial direction; receive a second signal from a second sensor positioned within the flow passage, the second signal indicative of a characteristic of the fluid flowing proximate the second sensor, the first sensor physically overlapping the second sensor in part along the circumferential direction to define an overlap sensing region and not physically overlapping the second sensor in part along the circumferential direction; determine a component status of an operational component based at least in part on the first signal and the second signal, the operational component being disposed within the flow passage at least partially within the overlap sensing region along the circumferential direction and proximate the overlap sensing region along the axial direction and the radial direction; and generate a control action based at least in part on the component status of the operational component.
It does not explicitly disclose a controller, comprising: one or more memory devices; and one or more processors.
Bloms discloses a single or multiple microprocessors for monitoring, determining, recording, and/or controlling an operation of exhaust component 26 ([0015, 0033]).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Bloms to include a controller, comprising: one or more memory devices; and one or more processors, for monitoring, determining, recording, and/or controlling an operation of exhaust component ([0015, 0033]).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Bloms – US 20100115920 and Brown – US 20190248505. 

With respect to claims 2-3 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein in generating the control action, the one or more processors are configured to flag the one or more operational components as a component failure; wherein the one or more processors are further configured to: communicate the component failure to a maintenance crew.
Brown discloses raising a failure flag if the failure event has occurred as determined and communicating the fault to maintenance crew via computing system ([0055]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 1 and 6-8 of Reepmeyer (US 11181409) and Bloms with concept teachings of Brown to include wherein in generating the control action, the one or more processors are configured to flag the one or more operational components as a component failure; wherein the one or more processors are further configured to: communicate the component failure to a maintenance crew, to schedule maintenance repairs ([0055]).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Bloms – US 20100115920 and Brown – US 20190248505, and further in further view of Alexander – US 20140312848. 

With respect to claim 4 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein the one or more processors are further configured to: cause the one or more operational components to turn off.
Alexander discloses that the system is begun to shut down when the system is determined to be failing ([0083]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify modified claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Alexander to include wherein the one or more processors are further configured to: cause the one or more operational components to turn off, to prevent further failure until the system and/or component(s) are repaired, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to prevent further failure until the system and/or component(s) are repaired) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Bloms – US 20100115920 and Sheppard – US 20180136995. 

With respect to claims 6-7 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein in generating the control action, the one or more processors are configured to communicate the component status to a model; wherein the model is one of a lifing model, a maintenance model, and a prognostics and health management model.
Sheppard discloses a system for prognostic modeling includes a processor operatively coupled to a memory having instructions stored thereon that, when executed by the processor, causes the processor to obtain probability values for possible health states of a system or component part using one or more data driven models and one or more physics of failure models ([0010]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify modified claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Sheppard to include wherein in generating the control action, the one or more processors are configured to communicate the component status to a model; wherein the model is one of a lifing model, a maintenance model, and a prognostics and health management model, for improved dynamic prognostic modeling ([0004]), and to improve on diagnostic accuracy on more-degraded states, which have fewer instances in both the training and testing but are more critical for detecting the level of degradation. The integrated model also provides better prognostic accuracy ([0053]).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Bloms – US 20100115920 and further in further view of Alexander – US 20140312848. 

With respect to claim 8 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein in generating the control action, the one or more processors are configured to cause adjustment of the one or more operational components.
Alexander discloses that the system is begun to shut down when the system is determined to be failing ([0083]: the system is begun to shut down when the system is determined to be failing; “the system is begun to shut down” means that the system is adjusted). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify modified claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Alexander to include wherein in generating the control action, the one or more processors are configured to cause adjustment of the one or more operational components, to prevent further failure until the system and/or component(s) are repaired, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to prevent further failure until the system and/or component(s) are repaired) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is directed to a non-transitory computer readable medium comprising computer- executable instructions, which, when executed by one or more processors, cause the one or more processors to implement limitations in claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer). Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving generate a control action based at least in part on determined component status of the one or more operational components.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Brown – US 20190248505. 

With respect to claim 17 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein in generating the control action, the one or more processors are caused to: flag the one or more operational components as a component failure; and perform at least one of: communicate the component failure to a maintenance crew; and cause the one or more operational components to turn off.
Brown discloses raising a failure flag if the failure event has occurred as determined and communicating the fault to maintenance crew via computing system ([0055]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Brown to include wherein in generating the control action, the one or more processors are caused to: flag the one or more operational components as a component failure; and perform at least one of: communicate the component failure to a maintenance crew; and cause the one or more operational components to turn off, to schedule maintenance repairs ([0055]).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11181409 (i.e. Reepmeyer), and further in view of Alexander – US 20140312848. 

With respect to claim 18 of the instant application, claims 1 and 6-8 of Reepmeyer (US 11181409) does not disclose wherein in generating the control action, the one or more processors are caused to: cause adjustment of the one or more operational components.
Alexander discloses that the system is begun to shut down when the system is determined to be failing ([0083]: the system is begun to shut down when the system is determined to be failing; “the system is begun to shut down” means that the system is adjusted). 
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 1 and 6-8 of Reepmeyer (US 11181409) with concept teachings of Alexander to include wherein in generating the control action, the one or more processors are caused to: cause adjustment of the one or more operational components, to prevent further failure until the system and/or component(s) are repaired, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to prevent further failure until the system and/or component(s) are repaired) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855